Citation Nr: 1816467	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-25 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, not otherwise specified, to include anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, J.H.


ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1960 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2016 the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record. 

In an April 2017 decision, the Board determined that new and material evidence had been received sufficient to reopen the Veteran's claim for PTSD.  The decision remanded the issue for further development.  It has now returned to the Board for adjudication.  See Stegall v. West, 11 Vet.App. 268 (1998).

The April 2017 remand also addressed the Veteran's claim for residuals of squamus cell carcinoma for further development.  Upon further development and consideration, the RO granted service connection for the Veteran's claim effective July 17, 2009.  As a result, that issue has been granted in full and is no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's diagnosed anxiety disorder, not otherwise specified, is the result of events occurring during his active service.



CONCLUSION OF LAW

The criteria for service connection for an anxiety disorder not otherwise specified have been met.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The matter was most recently remanded in April 2017 for the purpose of obtaining an examination to determine diagnoses and a medical opinion with respect to those diagnoses.  Such was obtained later in April 2017.  There has been substantial compliance with the Board's remand directives and no further development is required.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146 (1999), aff'd, 287 F.3d 1377 (Fed. Cir. 2002) (holding that there was no Stegall violation when there has been substantial compliance with the Board's remand order).

Since the April 2017 remand, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with DSM; a link, established by medical evidence, between current symptoms and an in-service stressor; and evidence that the claimed in-service stressor occurred.  See 38 C.F.R. §§ 3.304(f).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A diagnosis or opinion by a medical professional is not conclusive, and is not entitled to absolute deference. The United States Court of Appeals for Veterans Claims has provided extensive guidance for weighing medical evidence.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A mere transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  See also, Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Factual Background

The Veteran's service treatment records were negative for symptoms of a psychiatric condition.  Mental health intake notes from December 1984 indicate the Veteran was referred to the VA by a private provider who had been treating him for 5 years (1979) for nervousness, panic and anxiety, and tachycardia.  The Veteran claimed that he had the symptoms since leaving the military 20 years prior.  The notes indicate the Veteran described experiencing a plane crash while in service and having occasional nightmares.  The Veteran's anxiety disorders were noted to have developed  5 years prior while he attended the funeral of a coworker.  The Veteran inquired about seeking service connection for PTSD; however, the treatment provider diagnosed him with an anxiety based disorder with panic attacks.  A mental health note from June 1985 indicated that the Veteran suffered from anxiety.

A private medical opinion from July 1995 stated the Veteran had been treated for six years for severe anxiety and depressive problems, which the treatment provider felt was secondary to a traumatic event that occurred in 1963.  Reference was made to the Veteran being in an aircraft "crash landing" where several people were injured.  The opinion stated the Veteran began having panic attacks and episodes of severe anxiety neurosis around 1979.

VA Mental Health Notes from May 2005 indicate the Veteran provided detail of his experience on an aircraft that had to "crash land" in the early 1960's.  He explained the plane was forced to dump its fuel load over the Atlantic Ocean and the pilot told the passengers there was a chance they would go down over open water.  The treating psychologist stated that it was difficult to know whether the Veteran's experience in the aircraft caused him to develop anxiety and panic disorder, however opined that it was at least as likely as not that this traumatic, life-threatening experience predisposed the Veteran to a late-onset reaction several years later.

A September 2005 individual therapy note by Dr. M.E. indicated that the emergency aircraft landing in 1963 as likely as not precipitated the development of the Veteran's panic disorder and agoraphobia.

In July 2010 the Veteran underwent a post-traumatic stress program intake assessment, during which he described the 1963 hard landing experience and his fear of deep water.  The Veteran reported that he had no problems until 1979 when he started having trouble sleeping and began experiencing panic symptoms.  The intake report indicated the Veteran sought treatment as early as 1982 or 1983, and had been taking benzodiazepines for years, having been diagnosed with chronic anxiety disorders, phobia, and chronic dysthymic disorder.  The PTSD checklist assessment suggested a diagnosis of PTSD, with criteria B though D met under DSM.  The examiner included in the report the Veteran's disappointment at his previous lack of PTSD diagnosis and subsequent denial of service connection.

In September 2010, the Veteran submitted a lay statement in which he described health problems, marital problems and inability to favorably interact with people, inability to attend family events, sporting events, or other events involving a group of people.  He stated he was also unable to serve as a pallbearer for a close friend;  and he attributed these issues to his mental health condition, stating that "finally" had diagnosis of PTSD.  The Veteran stated that during the in-service aircraft event, he was not bothered until he was informed of a possible water landing because he could not swim.  He stated he had no problems for the rest of his time in the Air Force, in spite of having to be on temporary duty by plane.  The Veteran indicated the first problem he had was trouble sleeping in 1979.  At that time, he reported shortness of breath, and his heart racing if in a crowd or driving by himself.  

At the September 2016 hearing, the Veteran testified that during service in 1963, he was on a commercial airline flight from New York to Europe that experienced malfunction and had to circle around and conduct an emergency landing in New York.  He stated that fire crews were on hand and the plane was evacuated as soon as possible on landing due to a fire.  The Veteran acknowledged that it may have been considered a "hard landing," but the passengers were evacuated by busses from the landing site.  He also testified that he was not aware of any injuries or fatalities from the incident.  The Veteran provided copies of two postcards written to his wife in 1963 after the incident.  The postcards only provided evidence that his flight had been returned to New York, and he got to spend the weekend in the city.  It did not describe any mishap with the aircraft or any fear or trauma the Veteran experienced.

On VA examination in April 2017, the examiner found that the Veteran's previous diagnoses of PTSD appeared to be based on interview and completion of the PTSD checklist, without referral or review of the Veteran's medical history.  The examiner stated that the incorrect PTSD diagnosis was then passed down from provider to provider.  The examiner determined that the Veteran's experience with an emergency hard landing of an aircraft did not fit the DSM-V criteria for a traumatic event and was not equivalent to a severe motor vehicle accident.  The examiner further outlined the history of alleged stressors to different treatment providers and the Veteran's ongoing complaints that he was denied service connection, associating the Veteran's increased complaints with an goal of gaining compensation.  The examiner stated that even with the stressor event conceded, the Veteran's mental health problems began 16 years after the incident and 14 years after his active service.  The examiner instead diagnosed the Veteran with Panic Disorder.  As far as a panic disorder, the examiner found no nexus to the Veteran's service because the Veteran reported the onset of symptoms to be in 1979.

In a report received in December 2017, the Veteran treating psychologist confirmed the Veteran's diagnosis to be PTSD, as opposed to the separate diagnoses of anxiety disorder, NOS, and dysthymic disorder.  The psychologist attributed his PTSD to the hard landing aircraft event, but stated that he first experienced anxiety in 1979.  She indicated that the Veteran was a patient periodically, and that he had returned to care in 2003 due to symptom exacerbations from the September 11, 2001 attacks.

Analysis

1.  PTSD

The weight of the evidence is against finding that the Veteran currently has, or has had since filing his claim, PTSD.  The Board has acknowledged that there is sufficient evidence that the Veteran experienced some level of hard emergency plane landing during service.  Although the Veteran stated that he has signs and symptoms of PTSD, he has also reported that following the 1963 aircraft hard-landing incident, he continued to serve in the Air Force without any problems, including when he was aboard other aircrafts.  He further reported that he had no psychological issues until 1979, where he has reported two separate events as being the start of his anxiety issues.  

The 2010 records that diagnose the Veteran with PTSD were based on the Veteran's responses to a checklist in order to place the Veteran into group therapy.  No mental status report or examination was completed with an analysis or explanation of the diagnosis.  In fact, the July 2010  mental health note acknowledged that the Veteran met three out of four criteria on the checklist and failed to account for the first requirement of a qualifying stressor event.  The April 2017 examiner found that the Veteran did not have PTSD, and the hard landing of an aircraft in which there were no injuries did not qualify as a stressor event under the PTSD criteria.  The April 2017 opinion considered the entirety of the record and provided a well-reasoned explanation of findings.  Further, his treating physicians prior to 2010 each diagnosed the Veteran with a variation of anxiety disorder, and not PTSD.  Taken together, the weight of the evidence is against a finding that the Veteran has or has had PTSD.

The Board acknowledges that the requirement of a current disability is satisfied when the Veteran has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that the claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, the facts of the present case are distinguished from those of McClain.  The evidence does not reflect that the Veteran had PTSD that resolved during the pendency of the claim.  Rather, as discussed, the Board finds that the most probative evidence (i.e. the 2017 VA examination report) indicates that the Veteran did not have PTSD at any point during the appeal period or prior to his filing a claim for service connection.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

Thus, without evidence of diagnosis, service connection for PTSD must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

2.  Acquired Psychiatric Disorder, to include Anxiety Disorder and Dysthymic Disorder

Notwithstanding the lack of sufficient evidence to establish a diagnosis of PTSD, the evidence supports the grant of service connection for anxiety disorder, not otherwise specified.  The medical opinions/reports from July 1995, May 2005, and September 2005 all clearly link the Veteran's diagnosed anxiety disorder and related panic attacks to the hard aircraft landing.  The Veteran's treating psychologist even indicated that her long-standing diagnosis of the Veteran since 1997 had been panic disorder, not otherwise specified.  In this regard, while later finding/diagnosis of PTSD was found to be flawed, she indicated that the traumatic experience of the aircraft hard landing resulted in symptom presentation that was consistent with anxiety disorder, not otherwise specified.  

Consideration has been given to the April 2017 VA opinion that determined that it was less likely that the Veteran anxiety disorder was related to his active service. That opinion appears to be largely based on the basis of clinical findings until 1979, and that he did not require care from 1997 to 2003.  No real opinion/rationale was offered to support the negative opinion.    

Thus, in resolving all doubt in favor of the Veteran, and in finding the opinions of record to be at least in equipoise, the Board finds service connection for anxiety disorder not otherwise specified is related to his active service.  



ORDER

Entitlement to service connection for anxiety disorder, not otherwise specified, is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


